Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

  Claims 1, 2, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10998551. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components.

Claims 1, 2, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10658126. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
 
Claims 1, 2, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20 of U.S. Patent No. 10167198. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
  
Claims 1, 2, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10113047. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
  
Claims 1, 2, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-21 of U.S. Patent No. 9711786. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
  
s 1, 2, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9683091. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter. Note that method claim 4 is essentially how the present material is formed.
  
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive.
The notation that a claim for priority does not mean that it has been granted or that applicant is exempt from the provisions of 35USC 112 first paragraph.
The patents include the scope of the claims presented. Some patents explicitly recite extraneous carbon materials with the graphite, while others recite carbonization processes which can result in small amounts of carbonized material being present.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736